      Case 2:19-cr-09999-WLS Document 26 Filed 08/22/19 Page 1 of 1

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                       Plaintiff,
v.                                                    Case No.: 2:19−cr−09999−WLS
                                                      Judge William L. Standish
JOHN DOE, et al.
                                       Defendant.

                               ORDER OF DETENTION


   AND NOW, this day the 22nd of August 2019, the defendant having appeared before
the undersigned United States Magistrate Judge, the defendant is Ordered detained
pending a final revocation hearing before United States District Judge [Judge to be
determined].
 IT IS ORDERED that the defendant is committed to the custody of the United States
Marshal for the Western District of Pennsylvania.
  IT IS FURTHER ORDERED that the defendant be produced before the above United
States District Judge on [date and time to be set by further Order of Court] for further
revocation proceedings.



                                                                    s/ Richard A. Lanzillo
                                                           United States Magistrate Judge
